
	
		II
		110th CONGRESS
		1st Session
		S. 505
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 6, 2007
			Ms. Collins (for
			 herself, Mr. Warner,
			 Ms. Landrieu, Mr. Coleman, Mr.
			 Vitter, Mr. Smith, and
			 Mr. Nelson of Nebraska) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to increase the above-the-line deduction for teacher classroom supplies and to
		  expand such deduction to include qualified professional development
		  expenses.
	
	
		1.Short titleThis Act may be cited as the
			 Teacher Tax Relief Act of
			 2007.
		2.Expansion of above-the-line deduction for
			 certain expenses of elementary and secondary school teachers
			(a)In generalSubparagraph (D) of section 62(a)(2)
			 (relating to certain trade and business deductions of employees) is amended to
			 read as follows:
				
					(D)Certain expenses of elementary and
				secondary school teachersThe
				deductions allowed by section 162 which consist of expenses, not in excess of
				$400, paid or incurred by an eligible educator—
						(i)by reason of the participation of the
				educator in professional development courses related to the curriculum and
				academic subjects in which the educator provides instruction or to the students
				for which the educator provides instruction, and
						(ii)in connection with books, supplies (other
				than nonathletic supplies for courses of instruction in health or physical
				education), computer equipment (including related software and services) and
				other equipment, and supplementary materials used by the eligible educator in
				the
				classroom.
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			
